Title: Thomas Jefferson to John Graham, 12 May 1811
From: Jefferson, Thomas
To: Graham, John


          
            Monticello May 12. 11.
          
           Th: Jefferson salutes mr Graham with friendship & respect and prays him to give the benefit of the cover of his office to the inclosed letters to St Petersburg, by the first conveyance he shall deem safe. not knowing where mr Warden is at present he has taken the liberty of inclosing a letter for him & of praying mr Graham to superscribe the proper post-office, & commit it to that line, for which purpose Th:J. has franked it.
         